DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US 11432303. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in the pending application are transparently found in US 11432303 with obvious wording variations. See the table below for comparison:
Pending claims 17/863566
US 11432303
1. A computer implemented method for managing a number of connections that can be executed from a mobile application, comprising: allocating, by a computing device and to the mobile application, a plurality of connection slots for a plurality of types of network calls, wherein the plurality of types of network calls comprises one or more requests from the mobile application to a server; receiving, from the mobile application, a first call request requiring a first network connection, wherein the first call request comprises a request to update information associated with the mobile application; based on a determination that a first connection slot is not available and based on a determination that the first call request has a higher priority than a call currently being executed, cancelling a call currently being executed; executing a first call associated with the first call request; receiving, from the mobile application, a second call request requiring a second network connection; based on a determination that a second connection slot is not available and based on a determination that the first call has a higher priority than the second call request, placing a second call associated with the second call request in a queue.

6. The computer implemented method of claim 1, wherein the second call request comprises a call request associated with a non-reserved slot.
1. A computer implemented method for maximizing a number of connections that can be executed from a mobile application, comprising: allocating, by a computing device and to the mobile application, a plurality of connection slots for a plurality of types of network calls, wherein the plurality of types of network calls comprises one or more requests from the mobile application to a server; receiving, from the mobile application, a first call request requiring a first network connection, wherein the first call request comprises a request to update information associated with the mobile application; determining whether a first connection slot, of the plurality of connection slots, is available for the first call request; executing a first call associated with the first call request based on a determination that a first connection slot is available; receiving, from the mobile application, a second call request requiring a second network connection; determining whether a second connection slot, of the plurality of connection slots, is available for the second call request; based on a determination that the second connection slot is not available, determining whether the second call request has a higher priority than the first call request; cancelling, based on a determination that the second call request has a higher priority than the first call request, the first call; executing a second call associated with the second call request; receiving, from the mobile application, a third call request requiring a third network connection; determining whether a third connection slot, of the plurality of connection slots, is available for the third call request; based on a determination that the third connection slot is not available, determining whether the third call request has a higher priority than the second call request; placing, based on a determination that the third call request does not have a higher priority than the second call request, a third call in a queue.
2. The computer implemented method of claim 1, wherein each of the plurality of connection slots being allocated to the mobile application is associated with a different priority level.
2. The computer implemented method of claim 1, wherein allocating the connection slots comprises reserving one or more connection slots, with each of the one or more connection slots being associated with a different priority level.
3. The computer implemented method of claim 1, further comprising: determining that the first call has a higher priority than the second call request based on a determination that the first call is associated with at least one of: an authentication, a re-authentication, or a renewal of a token.
3. The computer implemented method of claim 1, wherein the determining whether the second call request has a higher priority than the first call request comprises determining whether the second call request comprises at least one of: an authentication, a re-authentication, or a renewal of a token.
4. The computer implemented method of claim 1, further comprising: determining that the first call has a higher priority than the second call request by determining that the first call is authentication-related and affects a user experience when navigating the mobile application.
6. The computer implemented method of claim 1, wherein the determining whether the second call request has a higher priority than the first call request comprises: determining whether the second call request is authentication-related that affects a user experience when navigating the mobile application; and determining whether a disruption of the first call would be noticeable to the user if temporarily delayed.
5. The computer implemented method of claim 1, further comprising: determining that the first call has a higher priority than the second call request by determining that a disruption of the first call would be noticeable to a user.
6. The computer implemented method of claim 1, wherein the determining whether the second call request has a higher priority than the first call request comprises: determining whether the second call request is authentication-related that affects a user experience when navigating the mobile application; and determining whether a disruption of the first call would be noticeable to the user if temporarily delayed.
7. The computer implemented method of claim 1, further comprising: executing the second call associated with the second call request based on a determination that the second connection slot is available.
5. The computer implemented method of claim 1, further comprising: in response to cancelling the first call, placing the first call in a queue; and re-executing the first call when a connection slot becomes available.
8. A computing device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing device to: allocate, to a mobile application, a plurality of connection slots for a plurality of types of network calls, wherein the plurality of types of network calls comprises one or more requests from the mobile application to a server; receive, from the mobile application, a first call request requiring a first network connection, wherein the first call request comprises a request to update information associated with the mobile application; based on a determination that a first connection slot is not available and based on a determination that the first call request has a higher priority than a call currently being executed, cancel a call currently being executed; executing a first call associated with the first call request; receiving, from the mobile application, a second call request requiring a second network connection; based on a determination that a second connection slot is not available and based on a determination that the first call has a higher priority than the second call request, placing a second call associated with the second call request in a queue.

13. The computing device of claim 8, wherein the second call request comprises a call request associated with a non-reserved slot.
7. A mobile device configured to maximize a number of connections that can be executed from a mobile application comprising: one or more processors; and memory comprising instructions that, when executed by the one or more processors, cause the mobile device to: allocate, to the mobile application, a plurality of connection slots for a plurality of types of network calls, the plurality of types of network calls comprises one or more requests from the mobile application to a server; receive, from the mobile application, a first call request requiring a first network connection, wherein the first call request comprises a request to update information associated with the mobile application; determine whether a first connection slot, of the plurality of connection slots, is available for the first call request; execute a first call associated with the first call request based on a determination that a first connection slot is available; receive, from the mobile application, a second call request requiring a second network connection; determine whether a second connection slot, of the plurality of connection slots, is available for the second call request; based on a determination that the second connection slot is not available, determine whether the second call request has a higher priority than the first call request; cancel, based on a determination that the second call request has a higher priority than the first call request, the first call; execute a second call associated with the second call request; receive, from the mobile application, a third call request requiring a third network connection; determine whether a third connection slot, of the plurality of connection slots, is available for the third call request; based on a determination that the third connection slot is not available, determine whether the third call request has a higher priority than the second call request; place, based on a determination that the third call request does not have a higher priority than the second call request, a third call in a queue.
9. The computing device of claim 8, wherein each of the plurality of connection slots being allocated to the mobile application is associated with a different priority level.
8. The mobile device of claim 7, wherein allocating the connection slots comprises reserving one or more connection slots, with each of the one or more connection slots being associated with a different priority level.
10. The computing device of claim 8, wherein the instructions, when executed by the one or more processors, cause the computing device to determine that the first call has a higher priority than the second call request based on a determination that the first call is associated with at least one of: an authentication, a re-authentication, or a renewal of a token.
9. The mobile device of claim 7, wherein the instructions, when executed by the one or more processors, cause the mobile device to determine whether the second call request has a higher priority than the first call request by determining whether the second call request comprises at least one of: an authentication, a re-authentication, or a renewal of a token.
11. The computing device of claim 8, wherein the instructions, when executed by the one or more processors, cause the computing device to determine that the first call has a higher priority than the second call request by determining that the first call is authentication-related and affects a user experience when navigating the mobile application.
12. The mobile device of claim 7, wherein the instructions, when executed by the one or more processors, cause the mobile device to determine whether the second call request has a higher priority than the first call request by: determining whether the second call request is authentication-related that affects a user experience when navigating the mobile application; and determining whether a disruption of the first call would be noticeable to the user if temporarily delayed.
12. The computing device of claim 8, wherein the instructions, when executed by the one or more processors, cause the computing device to determine that the first call has a higher priority than the second call request by determining that a disruption of the first call would be noticeable to a user.
12. The mobile device of claim 7, wherein the instructions, when executed by the one or more processors, cause the mobile device to determine whether the second call request has a higher priority than the first call request by: determining whether the second call request is authentication-related that affects a user experience when navigating the mobile application; and determining whether a disruption of the first call would be noticeable to the user if temporarily delayed.
14. The computing device of claim 8, wherein the instructions, when executed by the one or more processors, cause the computing device to execute the second call associated with the second call request based on a determination that the second connection slot is available.
11. The mobile device of claim 7, wherein the instructions, when executed by the one or more processors, cause the mobile device to: place the first call in a queue in response to cancelling the first call; and re-execute the first call when a connection slot becomes available.
15. A non-transitory computer-readable medium storing instructions that, when executed, cause a computing device to: allocate, to a mobile application, a plurality of connection slots for a plurality of types of network calls, wherein the plurality of types of network calls comprises one or more requests from the mobile application to a server; receive, from the mobile application, a first call request requiring a first network connection, wherein the first call request comprises a request to update information associated with the mobile application; based on a determination that a first connection slot is not available and based on a determination that the first call request has a higher priority than a call currently being executed, cancel a call currently being executed; executing a first call associated with the first call request; receiving, from the mobile application, a second call request requiring a second network connection; based on a determination that a second connection slot is not available and based on a determination that the first call has a higher priority than the second call request, placing a second call associated with the second call request in a queue.
13. A non-transitory computer readable medium storing instructions that, when executed, cause a mobile device, configured to maximize a number of connections that can be executed from a mobile application, to: allocate, to the mobile application, a plurality of connection slots for a plurality of types of network calls, wherein the plurality of types of network calls comprises one or more requests from the mobile application to a server; receive, from the mobile application, a first call request requiring a first network connection, wherein the first call request comprises a request to update information associated with the mobile application; determine whether a first connection slot, of the plurality of connection slots, is available for the first call request; execute a first call associated with the first call request based on a determination that a first connection slot is available; receive, from the mobile application, a second call request requiring a second network connection; determine whether a second connection slot, of the plurality of connection slots, is available for the second call request; based on a determination that the second connection slot is not available, determine whether the second call request has a higher priority than the first call request; cancel, based on a determination that the second call request has a higher priority than the first call request, the first call; execute a second call associated with the second call request; receive, from the mobile application, a third call request requiring a third network connection; determine whether a third connection slot, of the plurality of connection slots, is available for the third call request; based on a determination that the third connection slot is not available, determine whether the third call request has a higher priority than the second call request; place, based on a determination that the third call request does not have a higher priority than the second call request, a third call in a queue.
16. The non-transitory computer-readable medium of claim 15, wherein each of the plurality of connection slots being allocated to the mobile application is associated with a different priority level.
14. The non-transitory computer readable medium of claim 13, wherein allocating the connection slots comprises reserving one or more connections slots, with each of the one or more connection slots being associated with a different priority level.
17. The non-transitory computer-readable medium of claim 15, wherein the instructions, when executed, cause the computing device to determine that the first call has a higher priority than the second call request based on a determination that the first call is associated with at least one of: an authentication, a re-authentication, or a renewal of a token.
15. The non-transitory computer readable medium of claim 13, wherein the instructions, when executed by the one or more processors, cause the mobile device to determine whether the second call request has a higher priority than the first call request by determining whether the second call request comprises at least one of: an authentication, a re-authentication, or a renewal of a token.
18. The non-transitory computer-readable medium of claim 15, wherein the instructions, when executed, cause the computing device to determine that the first call has a higher priority than the second call request by determining that the first call is authentication-related and affects a user experience when navigating the mobile application.
18. The non-transitory computer readable medium of claim 13, wherein the instructions, when executed, cause the mobile device to determine whether the second call request has a higher priority than the first call request by: determining whether the second call request is authentication-related that affects a user experience when navigating the mobile application; and determining whether a disruption of the first call would be noticeable to the user if temporarily delayed.
19. The non-transitory computer-readable medium of claim 15, wherein the instructions, when executed, cause the computing device to determine that the first call has a higher priority than the second call request by determining that a disruption of the first call would be noticeable to a user
18. The non-transitory computer readable medium of claim 13, wherein the instructions, when executed, cause the mobile device to determine whether the second call request has a higher priority than the first call request by: determining whether the second call request is authentication-related that affects a user experience when navigating the mobile application; and determining whether a disruption of the first call would be noticeable to the user if temporarily delayed.
20. The non-transitory computer-readable medium of claim 15, wherein the instructions, when executed, cause the computing device to execute the second call associated with the second call request based on a determination that the second connection slot is available.
17. The non-transitory computer readable medium of claim 13, wherein the instructions, when executed, cause the mobile device to: place the first call in a queue in response to cancelling the first call; and re-execute the first call when a connection slot becomes available.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 8, 9 , 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by d'Herbemont (US 20170359404, hereinafter “DHerber”)
Regarding claim 1, DHerber discloses,
 	A computer implemented method (FIG. 5 is flow diagram of one embodiment of a process 500 to handle multiple download requests in a client device 102) for managing a number of connections that can be executed from a mobile application ( In FIG. 5, process 500 begins by receiving multiple download requests at block 502. At block 504, process 500 starts the download of the objects for the multiple download requests. In one embodiment, process 500 can perform the downloading of these objects concurrently, Para. [0047]), comprising: 
“allocating, by a computing device and to the mobile application (client device 102), a plurality of connection slots for a plurality of types of network calls (FIG. 6 is an illustration of one embodiment of staggering multiple downloads. In FIG. 6, three download requests are scheduled for objects 602A-C, which are subdivided into download chunks, Paras. [0047]-[0048]), wherein the plurality of types of network calls comprises one or more requests from the mobile application to a server ( In FIG. 5, process 500 begins by receiving multiple download requests at block 502. At block 504, process 500 starts the download of the objects for the multiple download requests. In one embodiment, process 500 can perform the downloading of these objects concurrently, Para. [0047])”;
 “receiving, from the mobile application, a first call request (In FIG. 4, process 400 begins by receiving a download request with the priority hint at block 402, Para. [0046]) requiring a first network connection  (process 400 is performed by a network service demon to handle an object down the request, such as the network service demon 212 as described in FIG. 2 ), wherein the first call request comprises a request to update information associated with the mobile application (At block 404, process 400 begins the object download using the priority hint. In one embodiment, process 400 uses the priority hint to allocate resources for this object download. If the priority hint for this download request is high, this object download request may have larger network bandwidth, more space in persistent storage, and/or additional download memory assigned to the download request. Alternatively, a lower priority hint for the download request may have a smaller network bandwidth, less memory, and/or less space in persistent storage assigned to this download request, Para. [0046])”; 
“based on a determination that a first connection slot is not available (process 500 receives the new download request while the download of the objects started in 504 is occurring, Para. [0047]) and based on a determination that the first call request has a higher priority than a call currently being executed, cancelling a call currently being executed (At block 508, process 500 determines if the new request priority is greater than one of the current download priorities. If the new download request priority is greater than one of the current download request priorities, process 500 pauses or cancels one of the lower priority download requests at block 512)”; 
“executing a first call associated with the first call request (Process 500 starts the download of the object for the new download request at block 516, Para. [0047])”; 
“receiving, from the mobile application, a second call request (i.e., new download request, Para. [0042]) requiring a second network connection and based on a determination that a second connection slot is not available (process 500 receives the new download request while the download of the objects started in 504 is occurring, Para. [0047]) and based on a determination that the first call has a higher priority than the second call request, placing a second call associated with the second call request in a queue (At block 508, process 500 determines if the new request priority is greater than one of the current download priorities. If the new download request priority is not greater than one of the current download parties, at block 510, process 500 defers the new download request, Fig. 5 and Para. [0042] and [0047])..”
	Regarding claim 2, DHerber discloses,
	“wherein each of the plurality of connection slots being allocated to the mobile application is associated with a different priority level (each of the download requests has an associated priority that is derived from the process that initiates the download request. For example and in one embodiment, a background process would have a low priority download request. A user process that is copying an object to the device may have a lower medium priority for the download request. The user process that is downloading the object to display the object in a user interface would have a high priority for the download request, Paras. [0031]-[0033]).”
 Regarding claim 8, DHerber discloses,
 	A computer device (Fig. 1; 102 and Fig. 2; 200) comprising: 
	“one or more processors (Fig. 10; 1005)” and
	“memory storing instructions that, when executed by the one or more processors (The microprocessor 1005 may retrieve the instructions from the memories 1007, 1009, 1011 and execute the instructions to perform operations, Para. [0053])”, cause the computing device to:
“allocate, to the mobile application (client device 102), a plurality of connection slots for a plurality of types of network calls (FIG. 6 is an illustration of one embodiment of staggering multiple downloads. In FIG. 6, three download requests are scheduled for objects 602A-C, which are subdivided into download chunks, Paras. [0047]-[0048]), wherein the plurality of types of network calls comprises one or more requests from the mobile application to a server ( In FIG. 5, process 500 begins by receiving multiple download requests at block 502. At block 504, process 500 starts the download of the objects for the multiple download requests. In one embodiment, process 500 can perform the downloading of these objects concurrently, Para. [0047])”;
 “receive, from the mobile application, a first call request (In FIG. 4, process 400 begins by receiving a download request with the priority hint at block 402, Para. [0046]) requiring a first network connection  (process 400 is performed by a network service demon to handle an object down the request, such as the network service demon 212 as described in FIG. 2 ), wherein the first call request comprises a request to update information associated with the mobile application (At block 404, process 400 begins the object download using the priority hint. In one embodiment, process 400 uses the priority hint to allocate resources for this object download. If the priority hint for this download request is high, this object download request may have larger network bandwidth, more space in persistent storage, and/or additional download memory assigned to the download request. Alternatively, a lower priority hint for the download request may have a smaller network bandwidth, less memory, and/or less space in persistent storage assigned to this download request, Para. [0046])”; 
“based on a determination that a first connection slot is not available (process 500 receives the new download request while the download of the objects started in 504 is occurring, Para. [0047]) and based on a determination that the first call request has a higher priority than a call currently being executed, cancelling a call currently being executed (At block 508, process 500 determines if the new request priority is greater than one of the current download priorities. If the new download request priority is greater than one of the current download request priorities, process 500 pauses or cancels one of the lower priority download requests at block 512)”; 
“execute a first call associated with the first call request (Process 500 starts the download of the object for the new download request at block 516, Para. [0047])”; 
“receiving, from the mobile application, a second call request (i.e., new download request, Para. [0042]) requiring a second network connection and based on a determination that a second connection slot is not available (process 500 receives the new download request while the download of the objects started in 504 is occurring, Para. [0047]) and based on a determination that the first call has a higher priority than the second call request, placing a second call associated with the second call request in a queue (At block 508, process 500 determines if the new request priority is greater than one of the current download priorities. If the new download request priority is not greater than one of the current download parties, at block 510, process 500 defers the new download request, Fig. 5 and Para. [0042] and [0047]).”
	Regarding claim 9, DHerber discloses,
	“wherein each of the plurality of connection slots being allocated to the mobile application is associated with a different priority level (each of the download requests has an associated priority that is derived from the process that initiates the download request. For example and in one embodiment, a background process would have a low priority download request. A user process that is copying an object to the device may have a lower medium priority for the download request. The user process that is downloading the object to display the object in a user interface would have a high priority for the download request, Paras. [0031]-[0033]).”
 Regarding claim 15, DHerber discloses,
 	A non-transitory computer-readable medium storing instructions that, when executed, cause a computing device to:
“allocate, to the mobile application (client device 102), a plurality of connection slots for a plurality of types of network calls (FIG. 6 is an illustration of one embodiment of staggering multiple downloads. In FIG. 6, three download requests are scheduled for objects 602A-C, which are subdivided into download chunks, Paras. [0047]-[0048]), wherein the plurality of types of network calls comprises one or more requests from the mobile application to a server ( In FIG. 5, process 500 begins by receiving multiple download requests at block 502. At block 504, process 500 starts the download of the objects for the multiple download requests. In one embodiment, process 500 can perform the downloading of these objects concurrently, Para. [0047])”;
 “receive, from the mobile application, a first call request (In FIG. 4, process 400 begins by receiving a download request with the priority hint at block 402, Para. [0046]) requiring a first network connection  (process 400 is performed by a network service demon to handle an object down the request, such as the network service demon 212 as described in FIG. 2 ), wherein the first call request comprises a request to update information associated with the mobile application (At block 404, process 400 begins the object download using the priority hint. In one embodiment, process 400 uses the priority hint to allocate resources for this object download. If the priority hint for this download request is high, this object download request may have larger network bandwidth, more space in persistent storage, and/or additional download memory assigned to the download request. Alternatively, a lower priority hint for the download request may have a smaller network bandwidth, less memory, and/or less space in persistent storage assigned to this download request, Para. [0046])”; 
“based on a determination that a first connection slot is not available (process 500 receives the new download request while the download of the objects started in 504 is occurring, Para. [0047]) and based on a determination that the first call request has a higher priority than a call currently being executed, cancelling a call currently being executed (At block 508, process 500 determines if the new request priority is greater than one of the current download priorities. If the new download request priority is greater than one of the current download request priorities, process 500 pauses or cancels one of the lower priority download requests at block 512)”; 
“execute a first call associated with the first call request (Process 500 starts the download of the object for the new download request at block 516, Para. [0047])”; 
“receiving, from the mobile application, a second call request (i.e., new download request, Para. [0042]) requiring a second network connection and based on a determination that a second connection slot is not available (process 500 receives the new download request while the download of the objects started in 504 is occurring, Para. [0047]) and based on a determination that the first call has a higher priority than the second call request, placing a second call associated with the second call request in a queue ( At block 508, process 500 determines if the new request priority is greater than one of the current download priorities. If the new download request priority is not greater than one of the current download parties, at block 510, process 500 defers the new download request, Fig. 5 and Para. [0042] and [0047]).”
	Regarding claim 16, DHerber discloses,
	“wherein each of the plurality of connection slots being allocated to the mobile application is associated with a different priority level (each of the download requests has an associated priority that is derived from the process that initiates the download request. For example and in one embodiment, a background process would have a low priority download request. A user process that is copying an object to the device may have a lower medium priority for the download request. The user process that is downloading the object to display the object in a user interface would have a high priority for the download request, Paras. [0031]-[0033]).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DHerber, and further in view of Kawase (US 20140123277, hereinafter “Kawase”).       
Regarding claim 3, DHerber discloses everything claimed as applied above (see claim 1), however DHerber does not disclose, “determining that the first call has a higher priority than the second call request based on a determination that the first call is associated with at least one of: an authentication, a re-authentication, or a renewal of a token.”  
In a similar field of endeavor, Kawase discloses, “determining that the first call has a higher priority than the second call request based on a determination that the first call is associated with at least one of: an authentication, a re-authentication, or a renewal of a token ( the predetermined reference value for the file priority level is stored, for example, in a predetermined region of the non-volatile memory 50D. For example, the predetermined reference value for the file priority level is set to a value that indicates that the user need not input authentication information if the file priority level of the download file is smaller than or equal to the value in the case where the download file is accessed in exceptional circumstances from outside the access permission area defined for the download file, Paras. [0111]-[0118]).”   
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify DHerber by specifically providing  determining that the first call has a higher priority than the second call request based on a determination that the first call is associated with at least one of: an authentication, a re-authentication, or a renewal of a token, as taught by Kawase for the purpose of     allowing a mobile terminal to access the file in accordance with the current position information, in a case where the user specified by the user information is a registered user with a right to download the file specified by the file specification information (Para. [0003]). 
Regarding claim 4, DHerber discloses everything claimed as applied above (see claim 1), however DHerber does not disclose, “determining that the first call has a higher priority than the second call request by determining that the first call is authentication-related and affects a user experience when navigating the mobile application.”  
In a similar field of endeavor, Kawase discloses, “determining that the first call has a higher priority than the second call request by determining that the first call is authentication-related ( the predetermined reference value for the file priority level is stored, for example, in a predetermined region of the non-volatile memory 50D. For example, the predetermined reference value for the file priority level is set to a value that indicates that the user need not input authentication information if the file priority level of the download file is smaller than or equal to the value in the case where the download file is accessed in exceptional circumstances from outside the access permission area defined for the download file, Paras. [0111]-[0118]) and affects a user experience when navigating the mobile application (The application program reads (accesses) the data of the file that the user has commanded to start, converts the data into text, images, sound, videos, or the like, and shows the converted data to the user, Paras. [0021]-[0025]).”   
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify DHerber by specifically providing  determining that the first call has a higher priority than the second call request by determining that the first call is authentication-related and affects a user experience when navigating the mobile application, as taught by Kawase for the purpose of     allowing a mobile terminal to access the file in accordance with the current position information, in a case where the user specified by the user information is a registered user with a right to download the file specified by the file specification information (Para. [0003]). 

Regarding claim 10, DHerber discloses everything claimed as applied above (see claim 8), however DHerber does not disclose, “determine that the first call has a higher priority than the second call request based on a determination that the first call is associated with at least one of: an authentication, a re-authentication, or a renewal of a token.”  
In a similar field of endeavor, Kawase discloses, “determine that the first call has a higher priority than the second call request based on a determination that the first call is associated with at least one of: an authentication, a re-authentication, or a renewal of a token ( the predetermined reference value for the file priority level is stored, for example, in a predetermined region of the non-volatile memory 50D. For example, the predetermined reference value for the file priority level is set to a value that indicates that the user need not input authentication information if the file priority level of the download file is smaller than or equal to the value in the case where the download file is accessed in exceptional circumstances from outside the access permission area defined for the download file, Paras. [0111]-[0118]).”   
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify DHerber by specifically providing  determine that the first call has a higher priority than the second call request based on a determination that the first call is associated with at least one of: an authentication, a re-authentication, or a renewal of a token, as taught by Kawase for the purpose of     allowing a mobile terminal to access the file in accordance with the current position information, in a case where the user specified by the user information is a registered user with a right to download the file specified by the file specification information (Para. [0003]).    
Regarding claim 11, DHerber discloses everything claimed as applied above (see claim 8), however DHerber does not disclose, “determining that the first call has a higher priority than the second call request by determining that the first call is authentication-related and affects a user experience when navigating the mobile application.”  
In a similar field of endeavor, Kawase discloses, “determining that the first call has a higher priority than the second call request by determining that the first call is authentication-related ( the predetermined reference value for the file priority level is stored, for example, in a predetermined region of the non-volatile memory 50D. For example, the predetermined reference value for the file priority level is set to a value that indicates that the user need not input authentication information if the file priority level of the download file is smaller than or equal to the value in the case where the download file is accessed in exceptional circumstances from outside the access permission area defined for the download file, Paras. [0111]-[0118]) and affects a user experience when navigating the mobile application (The application program reads (accesses) the data of the file that the user has commanded to start, converts the data into text, images, sound, videos, or the like, and shows the converted data to the user, Paras. [0021]-[0025]).”   
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify DHerber by specifically providing  determining that the first call has a higher priority than the second call request by determining that the first call is authentication-related and affects a user experience when navigating the mobile application, as taught by Kawase for the purpose of     allowing a mobile terminal to access the file in accordance with the current position information, in a case where the user specified by the user information is a registered user with a right to download the file specified by the file specification information (Para. [0003]). 
Regarding claim 17, DHerber discloses everything claimed as applied above (see claim 15), however DHerber does not disclose, “determining that the first call has a higher priority than the second call request based on a determination that the first call is associated with at least one of: an authentication, a re-authentication, or a renewal of a token.”  
In a similar field of endeavor, Kawase discloses, “determining that the first call has a higher priority than the second call request based on a determination that the first call is associated with at least one of: an authentication, a re-authentication, or a renewal of a token ( the predetermined reference value for the file priority level is stored, for example, in a predetermined region of the non-volatile memory 50D. For example, the predetermined reference value for the file priority level is set to a value that indicates that the user need not input authentication information if the file priority level of the download file is smaller than or equal to the value in the case where the download file is accessed in exceptional circumstances from outside the access permission area defined for the download file, Paras. [0111]-[0118]).”   
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify DHerber by specifically providing  determining that the first call has a higher priority than the second call request based on a determination that the first call is associated with at least one of: an authentication, a re-authentication, or a renewal of a token, as taught by Kawase for the purpose of     allowing a mobile terminal to access the file in accordance with the current position information, in a case where the user specified by the user information is a registered user with a right to download the file specified by the file specification information (Para. [0003]).                              
Regarding claim 18, DHerber discloses everything claimed as applied above (see claim 15), however DHerber does not disclose, “determining that the first call has a higher priority than the second call request by determining that the first call is authentication-related and affects a user experience when navigating the mobile application.”  
In a similar field of endeavor, Kawase discloses, “determining that the first call has a higher priority than the second call request by determining that the first call is authentication-related ( the predetermined reference value for the file priority level is stored, for example, in a predetermined region of the non-volatile memory 50D. For example, the predetermined reference value for the file priority level is set to a value that indicates that the user need not input authentication information if the file priority level of the download file is smaller than or equal to the value in the case where the download file is accessed in exceptional circumstances from outside the access permission area defined for the download file, Paras. [0111]-[0118]) and affects a user experience when navigating the mobile application (The application program reads (accesses) the data of the file that the user has commanded to start, converts the data into text, images, sound, videos, or the like, and shows the converted data to the user, Paras. [0021]-[0025]).”   
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify DHerber by specifically providing  determining that the first call has a higher priority than the second call request by determining that the first call is authentication-related and affects a user experience when navigating the mobile application, as taught by Kawase for the purpose of     allowing a mobile terminal to access the file in accordance with the current position information, in a case where the user specified by the user information is a registered user with a right to download the file specified by the file specification information (Para. [0003]). 
  
Claims 5-7, 12-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DHerber, and further in view of Livneh et al. (US 20200213417, hereinafter “Livneh”).              
Regarding claim 5, DHerber discloses everything claimed as applied above (see claim 1), however DHerber does not disclose, “determining that the first call has a higher priority than the second call request by determining that a disruption of the first call would be noticeable to a user.”
In a similar field of endeavor, Livneh discloses, “determining that the first call has a higher priority than the second call request by determining that a disruption of the first call would be noticeable to a user (the deadline may define a period of time within which requested data corresponding to the high priority data request must be received in order to avoid disruption of a user experience. For example, in an example implementation, a pending (e.g., new and/or in-flight) high priority data request can be associated with a video being viewed by a user on a computing device. Earlier portions of the video may have already been requested and downloaded to the computing device, and the pending high priority data request may be requesting data for a later portion of the video, Para. [0047]) .”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify DHerber by specifically providing  determining that the first call has a higher priority than the second call request by determining that a disruption of the first call would be noticeable to a user, as taught by Livneh for the purpose of providing techniques for smart scheduling of outbound data requests. (Para. [0003]). 
Regarding claim 6, DHerber discloses everything claimed as applied above (see claim 1), however DHerber does not disclose, “wherein the second call request comprises a call request associated with a non-reserved slot.”
In a similar field of endeavor, Livneh discloses, “wherein the second call request comprises a call request associated with a non-reserved slot (the data request transmission module 106 can be configured to identify one or more “low priority” data requests (i.e., data requests that fall below the threshold level of priority) for transmission based on available bandwidth and/or based on priority levels of data requests, Para. [0043]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify DHerber by specifically providing  wherein the second call request comprises a call request associated with a non-reserved slot, as taught by Livneh for the purpose of providing techniques for smart scheduling of outbound data requests. (Para. [0003]). 
Regarding claim 7, DHerber discloses everything claimed as applied above (see claim 1), however DHerber does not disclose, “executing the second call associated with the second call request based on a determination that the second connection slot is available.”
In a similar field of endeavor, Livneh discloses, “executing the second call associated with the second call request based on a determination that the second connection slot is available (the data request transmission module 106 can be configured to identify one or more “low priority” data requests (i.e., data requests that fall below the threshold level of priority) for transmission based on available bandwidth and/or based on priority levels of data requests, Para. [0043]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify DHerber by specifically providing  executing the second call associated with the second call request based on a determination that the second connection slot is available, as taught by Livneh for the purpose of providing techniques for smart scheduling of outbound data requests. (Para. [0003]). 
Regarding claim 12, DHerber discloses everything claimed as applied above (see claim 8), however DHerber does not disclose, “determining that the first call has a higher priority than the second call request by determining that a disruption of the first call would be noticeable to a user.”
In a similar field of endeavor, Livneh discloses, “determining that the first call has a higher priority than the second call request by determining that a disruption of the first call would be noticeable to a user (the deadline may define a period of time within which requested data corresponding to the high priority data request must be received in order to avoid disruption of a user experience. For example, in an example implementation, a pending (e.g., new and/or in-flight) high priority data request can be associated with a video being viewed by a user on a computing device. Earlier portions of the video may have already been requested and downloaded to the computing device, and the pending high priority data request may be requesting data for a later portion of the video, Para. [0047]) .”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify DHerber by specifically providing  determining that the first call has a higher priority than the second call request by determining that a disruption of the first call would be noticeable to a user, as taught by Livneh for the purpose of providing techniques for smart scheduling of outbound data requests. (Para. [0003]). 
Regarding claim 13, DHerber discloses everything claimed as applied above (see claim 8), however DHerber does not disclose, “wherein the second call request comprises a call request associated with a non-reserved slot.”
In a similar field of endeavor, Livneh discloses, “wherein the second call request comprises a call request associated with a non-reserved slot (the data request transmission module 106 can be configured to identify one or more “low priority” data requests (i.e., data requests that fall below the threshold level of priority) for transmission based on available bandwidth and/or based on priority levels of data requests, Para. [0043]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify DHerber by specifically providing  wherein the second call request comprises a call request associated with a non-reserved slot, as taught by Livneh for the purpose of providing techniques for smart scheduling of outbound data requests. (Para. [0003]).
Regarding claim 14, DHerber discloses everything claimed as applied above (see claim 8), however DHerber does not disclose, “executing the second call associated with the second call request based on a determination that the second connection slot is available.”
In a similar field of endeavor, Livneh discloses, “executing the second call associated with the second call request based on a determination that the second connection slot is available (the data request transmission module 106 can be configured to identify one or more “low priority” data requests (i.e., data requests that fall below the threshold level of priority) for transmission based on available bandwidth and/or based on priority levels of data requests, Para. [0043]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify DHerber by specifically providing  executing the second call associated with the second call request based on a determination that the second connection slot is available, as taught by Livneh for the purpose of providing techniques for smart scheduling of outbound data requests. (Para. [0003]). 
Regarding claim 19, DHerber discloses everything claimed as applied above (see claim 15), however DHerber does not disclose, “determining that the first call has a higher priority than the second call request by determining that a disruption of the first call would be noticeable to a user.”
In a similar field of endeavor, Livneh discloses, “determining that the first call has a higher priority than the second call request by determining that a disruption of the first call would be noticeable to a user (the deadline may define a period of time within which requested data corresponding to the high priority data request must be received in order to avoid disruption of a user experience. For example, in an example implementation, a pending (e.g., new and/or in-flight) high priority data request can be associated with a video being viewed by a user on a computing device. Earlier portions of the video may have already been requested and downloaded to the computing device, and the pending high priority data request may be requesting data for a later portion of the video, Para. [0047]) .”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify DHerber by specifically providing  determining that the first call has a higher priority than the second call request by determining that a disruption of the first call would be noticeable to a user, as taught by Livneh for the purpose of providing techniques for smart scheduling of outbound data requests. (Para. [0003]). 
Regarding claim 20, DHerber discloses everything claimed as applied above (see claim 15), however DHerber does not disclose, “executing the second call associated with the second call request based on a determination that the second connection slot is available.”
In a similar field of endeavor, Livneh discloses, “executing the second call associated with the second call request based on a determination that the second connection slot is available (the data request transmission module 106 can be configured to identify one or more “low priority” data requests (i.e., data requests that fall below the threshold level of priority) for transmission based on available bandwidth and/or based on priority levels of data requests, Para. [0043]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify DHerber by specifically providing  executing the second call associated with the second call request based on a determination that the second connection slot is available, as taught by Livneh for the purpose of providing techniques for smart scheduling of outbound data requests. (Para. [0003]). 


 Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20180042030: Certain aspects of the present disclosure provide techniques for co-existence of reliable low-latency and other services in a wireless network. According to certain aspects, a method of wireless communication by a base station is provided. The method generally includes reserving a first region of a set of resources to a first user for at least a first uplink transmission related to a first type of service, receiving the first uplink transmission in the reserved first region, and dynamically assigning resources in a second region of the set of resources for at least a second uplink transmission related to the first type of service.
	US 20170346762: A client and content provider are connected by a plurality of simultaneous transport connections. The number of the transport connections that are used to transfer data is selected based on the size of the data to be transferred and may change after transfer of data has commenced based on the amount of data left and the attributes of the transport connections. In another aspect, data to be transmitted over the transport connections is organized into frames such that each frame includes data from only one data stream. The frames are sized to be less than or equal to a control window of the transport connection over which they are transmitted. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641